Citation Nr: 0839099	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a jaw disability 
involving the inferior alveolar nerve.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969 and from March 1971 to February 1972.

This appeal arose from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In August 1991, the RO denied an application 
to reopen a claim for service connection for a jaw condition 
(prognathic mandible).  In September 2000, the RO denied a 
claim for service connection for a cervical spine disorder.  
In July 1994, June 1997, April 2000, August 2003, and October 
2004, the Board remanded one or both of the claims for 
additional development.  

In August 2005, the Board denied the claims.  The veteran 
appealed.  In December 2007, the Court, in part, vacated the 
Board's decision and remanded the claim.

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran sustained a jaw disorder, to include a disorder 
involving the inferior alveolar nerve, in service.  




CONCLUSION OF LAW

A jaw disorder, to include a disorder involving the inferior 
alveolar nerve, was not incurred in or aggravated by service, 
and such a disorder may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The Board notes that the claim for service 
connection for a jaw disability was filed prior to the 
passage of the VCAA, and thus it was impossible for VA to 
have complied with the VCAA at the time the veteran submitted 
the claim for service connection.  Nevertheless, VA notified 
the veteran in correspondence dated in February 2004 and 
December 2004 of the information and evidence needed to 
substantiate and complete a claim for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA has failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103.  Specifically, VA did not 
inform the veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The 
veteran's claim was readjudicated in April 2004 and May 2005 
supplemental statements of the case.  Hence, the Board finds 
that the notice provided rebuts any suggestion that the 
appellant was prejudiced by VA's actions.  Additionally, it 
must be noted that the veteran has never contended that he 
has not been properly notified under the provisions of the 
VCAA.  Instead, his allegations as to the deficiency of the 
VCAA relates to the duty to assist, which will be addressed 
below. 
 
The Board finds VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate the claims, such as service medical 
records, private medical records, VA medical records, 
providing the veteran with a hearing, providing the veteran 
with an examination, and obtaining medical opinions.  The 
veteran has not contested that VA has failed to obtain 
identified records.  Rather, he makes the following 
allegation:

In this case, the evidence of record 
establishes that [the veteran] suffers 
from a jaw disability and cervical spine 
disability.  Moreover, the evidence 
establishes[] that [the veteran]'s 
conditions are related to service.  
However, if the Board does not find that 
the evidence is sufficient to establish 
service connection, the Board must assist 
[the veteran with] substantiat[ing] his 
claims by affording him medical 
examinations that determine whether his 
current disabilities are related to 
service. 

The veteran cites to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), for this proposition.  The Board notes that it is 
remanding the claim for service connection for a cervical 
spine disability because it finds that the veteran is 
entitled to an examination as to that claim only.  

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81 citing 
38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  As to the claim 
of entitlement to service connection for a jaw disability, VA 
has provided the veteran with an examination and obtained 
medical opinions to determine the etiology of the disability 
or disabilities.  While the examinations and medical opinions 
were obtained prior to the passage of the VCAA, that does not 
negate the fact that VA has met its duty to assist in both 
providing a examination and obtaining medical opinions during 
the appeal of this claim.  

Alternatively, even assuming that a new duty arose once the 
VCAA was passed, the Board finds that VA has fulfilled that 
duty, and that there is sufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
See id.; 38 C.F.R. § 5103A(d)(3).  The only issue before the 
Board is a need to weigh the evidence of record both for and 
against the veteran's claim.  Therefore, because one of the 
criteria necessary under the statute is not met, a new 
examination or medical opinion in connection with the 
veteran's claim for service connection for a jaw disorder is 
not in order.  McLendon.

In finding that an examination is not in order the Board 
finds that the argument that VA must provide the veteran with 
an examination if service connection cannot be granted is 
legally incorrect.  Neither McLendon nor the statute hold 
that if service connection cannot be granted that an 
examination must be provided.  The test is whether the 
evidence is insufficient to make a decision.  Where the 
evidence is sufficient to make a decision an examination is 
not in order.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.  


II.  Analysis

A.  Background

The veteran asserts that service connection is warranted for 
a jaw disorder as the result of surgery on his jaw in 1971.  
A review of the transcript of the veteran's personal hearing, 
held in June 1992, shows that he testified that his 
temporomandibular joint (TMJ) symptoms began two years after 
his 1971 surgery.  He indicated that he had a report stating 
that "the nerves and muscles on the left side [of his jaw] 
weren't there anymore."  The veteran argued that his in-
service surgery had aggravated his jaw condition, and that 
the wires that were left in his jaw had torn the muscles and 
nerves, producing a Bell's palsy.  In written testimony, the 
veteran has argued that he developed severe jaw pain and 
numbness due to the in-service surgery, and that the wires 
that were left in place to facilitate healing of the 
mandibular osteotomies ripped muscles and damaged nerves in 
his jaw.  See, e.g., April 1992 VA progress note.

There is a long administrative history of the claim for a jaw 
condition, which will first be summarized.  The RO originally 
denied the claim in April 1972.  In August 1991, the RO 
denied an application to reopen a claim for service 
connection for a jaw condition (prognathic mandible).  The 
veteran appealed, and in June 1995, the Board issued a 
decision denying the claim.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 1996, the parties filed a Joint 
Motion for Remand that was granted by the Court.  The Court 
vacated the portion of the Board's decision that denied the 
claim, and remanded the issue to the Board for additional 
development.

In June 1997, the Board remanded the case for additional 
development.  In September 1997, the RO affirmed its denial 
of the claim for a jaw condition.  Upon return of the claims 
file to the Board, it requested an opinion from an 
Independent Medical Expert (IME) pursuant to 38 C.F.R. § 
20.901(d) (2008).  The IME's opinion was received in August 
1998.  In November 1998, the Board issued another decision 
which again concluded that new and material evidence had not 
been presented to reopen the veteran's claim for service 
connection for a jaw condition.

In April 1999, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings.  In April 1999, the Court 
granted the Motion and vacated the Board's November 1998 
decision, again remanding the case to the Board pursuant to 
the Joint Motion.

In April 2000, the Board issued a decision that found that 
new and material evidence had been presented to reopen the 
veteran's claim for service connection for a jaw condition, 
and remanded the case for further adjudication by the RO.  
Upon completion of the evidentiary development and 
adjudication requested in the April 2000 Remand, the RO 
affirmed its denial of the claim in August 2000.  The case 
was then transferred to the Board, which denied the claim in 
November 2000.

The veteran again appealed the decision to the Court.  While 
the case was pending at the Court, VA's Office of General 
Counsel filed a Motion requesting that the Court vacate the 
Board's decision and remand the appellant's claim for 
readjudication.  In June 2001, the Court issued an Order 
vacating and remanding the November 2000 Board decision.  In 
April 2002, the Board denied the claim.  In November 2002, 
the parties filed a Joint Motion for Remand and for a Stay of 
Proceedings.  That same month, the Court granted the Motion 
and vacated the Board's April 2002 decision, again remanding 
the case to the Board pursuant to the Joint Motion.  In 
August 2003 and October 2004, the Board remanded the claim 
for additional development.

In August 2005, the Board denied the claims of entitlement to 
service connection for a jaw disability, to include 
musculoskeletal and neurological disabilities of the face, 
neck and jaw, and a cervical spine disability.  The veteran 
appealed.  In a December 2007 Memorandum Decision, the Court 
determined that the August 2005 Board decision lacked an 
adequate statement of reasons or bases with respect to a May 
2000 letter from Dr. Leslie Stern, specifically, its 
rejection of this letter in deciding the claims on appeal.  
The holding will be discussed in more detail below.



B.  Medical Evidence

The service medical records from the veteran's first period 
of service show no complaints of or treatment for a jaw 
disability.  A November 1969 report of medical examination 
shows no defects associated with the veteran's jaw.  

The January 1971 entrance examination shows that clinical 
evaluation of the head and face was normal.  As to "Remarks 
and Additional Dental Defects and Diseases," the examiner 
wrote, "Acceptable."  In a report of medical history 
completed by the veteran at that time, he denied any past 
injury, history of broken bones, swollen or painful joints, 
and other complaints.  

The service medical records from his second period of service 
show the veteran was hospitalized during service in June 1971 
with a chief complaint of nasal airway obstruction of 4-5 
months' duration.  The only pertinent abnormal physical 
finding noted on hospital admission was a 50 percent 
deviation of the nasal septum to the left and a prognathic 
mandible.  The veteran underwent prognathic mandible 
reduction surgery during that hospitalization.  The records 
do not reflect any significant complaints or complications 
from that surgery.  The reports note that the veteran stated 
that he had been drinking against his doctor's advice, that 
he had a passive-aggressive personality disorder, and that 
his unwillingness to fully cooperate with his medical 
treatment program, his continued complaints about the 
treatment he was receiving, and his constant demands, were 
manifestations of his passive-aggressive personality 
disorder.  During the hospitalization, he later underwent a 
submucous resection for the deviated nasal septum, followed 
by evaluation and treatment for a gastrointestinal disorder.  
A transfer note in September 1971 indicates that the veteran 
had completed full convalescence from the jaw surgery and was 
receiving routine dental care in preparation for a permanent 
maxillary prosthesis.  Another note states that in December 
1971, a conference of internists and psychiatrists agreed 
that the primary disorder was passive-aggressive personality 
disorder, chronic and severe.  He was characterized as 
unsuitable for further service.

Also of record is a Medical Board Report that states that 
following an initial evaluation, the veteran was transferred 
to the Oral Surgery service for evaluation of right 
temporomandibular joint symptoms and masticatory dysfunction 
resulting from his prognathic mandible.  A few days 
thereafter, he underwent prognathic reduction surgery.  His 
recovery was reportedly uneventful, except for a rash that 
cleared on discontinuance of penicillin.  Subsequently, a 
submucous resection was performed for the deviated nasal 
septum.  The treatment that was provided during the remainder 
of the hospitalization primarily concerned evaluation and 
treatment for gastrointestinal and psychiatric complaints.  
The Medical Board report does not reflect any further 
complaints, evaluation, or treatment during service related 
to the jaw surgery.  The only other reference to any 
complaints or abnormal clinical findings regarding the 
veteran's mouth is a March 1971 clinic note that indicates 
that the veteran had a molar extracted in June 1969.  The 
note states that a "[mortar] round landed & [right] cheek 
was lacerated & he has persistent numbness [right] face 
maxillary distribution.  No motor deficiency."

The Board will first summarize the VA outpatient treatment 
records, which include dental treatment records, dated from 
November 1972 to August 1995.  The records dated from 
November 1972 to February 1974 primarily reflect restorative 
dental work.  Those records do not note any complaints or 
clinical findings related to the previous jaw surgery.  In 
July 1974, the veteran complained of pain in the left condyle 
area and occasionally on the right side.  Clinical 
examination at that time revealed poor occlusion with 
"prematurities" on the right side.  A record dated in 
January 1975 contains a report of periodic pain and trismus 
since the mandibular surgery; the impression was 
temporomandibular myofascial dysfunction syndrome.

Records dated between 1976 and 1977 reflect restorative and 
prosthodontic dental work.  A July 1978 report notes a 
complaint of pain in his left jaw and TMJ; the examiner's 
plan was to adjust the veteran's occlusion and to have him 
return if he had further problems.  The veteran had several 
visits for evaluation and treatment for a "TMJ problem" 
from June to August 1979.  One examiner noted a possible 
etiology as "(questionable root) canal and 'apico' needed on 
tooth #23."  Numerous records dated from 1976 to 1981 
reflect only prophylactic, restorative, and prosthodontic 
dental work, with no complaints or findings relative to a jaw 
disorder.  An August 1981 report notes the veteran's 
complaint of intermittent left side pain that was sometimes 
brought on by flossing "area 11."  Clinical and x-ray 
examinations were reportedly negative, except for sensitive 
sublingual areas.  The examiner also indicated that "centric 
prematurities may be causing muscle trismus."  

A report of a VA dental evaluation, dated in August 1990, 
notes the veteran's chief complaint of TMJ pain.  The 
examiner indicated that the soft tissues and x-rays were 
within normal limits.  An April 1991 VA outpatient treatment 
report notes the veteran's 20-year history of treatment for a 
jaw fracture secondary to "mortar."  No jaw complaints or 
pertinent abnormal clinical findings were reported.  During a 
neurology clinic visit in May 1991 the veteran indicated that 
since the surgery he had felt "sagginess" of the left side 
of his face, as well as changes in sensation inside his mouth 
and difficulties blinking his left eye.  The examiner noted 
that the veteran's reported symptoms were typical for Bell's 
palsy, but that the relation of the symptoms to the surgery 
was not definite.  However, it was also stated that there was 
not much evidence for Bell's palsy, inasmuch as the veteran's 
symptoms were mostly sensory.  The examiner added that the 
veteran's "sensation loss can be explained-if they really 
exist-by high cervical lesion damaging both C2 and 
[trigeminal nerve branches]."  

An April 1992 VA optometry clinic progress note shows that 
the veteran reported a history of a jaw operation 20 years 
previously due to trauma from the war and removal of the 
wires the previous year.  The veteran reported that the 
"wires ripped muscle & damaged nerves on left side of jaw & 
face."  A VA neurologist's report, dated in May 1992, shows 
treatment for cervical spine complaints.  The neurologist's 
note addresses the examiner's discussion with the veteran in 
detail.  The report indicates that the veteran was adamant 
that he had lost muscles around his left jaw due to the 
operation and the wires, but the examiner stated that he was 
unable to verify this.  The examiner indicated that he had 
stressed to the veteran that his cervical spine changes could 
account for his symptomatology.  He further noted that the 
referring physician had stated that he had specifically not 
told the veteran that there was muscle wasting at the time of 
the 1991 surgery.  Further, the referring physician reported 
that he had given the veteran a local anesthetic on the left 
side and the veteran stated at the time that his right jaw 
became numb.  A VA x-ray report for the cervical spine, dated 
in October 1993, contains an impression of DJD (degenerative 
joint disease) C3 through C7 most marked at C4-5-6 with 
narrowed neural foramens bilaterally.

Other medical evidence includes non-VA treatment reports, and 
VA examination reports, which will now be summarized.

The report of a VA compensation examination in May 1970 
(obtained in conjunction with a claim regarding other 
disabilities) does not contain any complaints by the veteran 
relative to any jaw problems.  The report states that 
examination of the head, face, and neck was normal.  There 
were no gross dental findings.  No diagnosis regarding the 
veteran's jaw was listed.

The report of a VA compensation examination conducted in 
April 1973 shows that examination of the head, face, and neck 
revealed no abnormalities.  The examiner noted the prior 
surgery for prognathism, as well as the fact that the veteran 
wore a partial upper plate and that his dental hygiene was 
fair.  No complaints or pertinent diagnosis regarding a jaw 
disorder was listed.

In March 1974, the veteran was hospitalized for treatment of 
his gastrointestinal disability.  The summary of that 
hospitalization indicates that he also complained of 
intermittent pain at the area of the right mandibular joint.  
Crepitus of the right temporomandibular joint was noted.  X-
rays of that joint reportedly showed "extensive travel of 
the mandibular condyle especially in the closed mouth view 
where the condyle was completely out of the glenoid on the 
left.  On the right there was good travel of the condyle on 
the closed mouth and there was normal appearance of the 
mandibular joint."  During the hospitalization, the pain 
seemed to resolve on its own.  The summary does not reflect 
that any treatment was provided for a jaw disability.

Reports from Oral and Maxillofacial Surgery Associates, Inc., 
and a number of VA dental records (VA Form 10-2570d) 
completed by private dentists, dated between 1975 and 1979, 
show that the veteran received treatment for conditions that 
included TMJ [temporomandibular joint] disorder, and that he 
received a number of porcelain and gold crowns, at least two 
root canal procedures, a seven-unit fixed bridge, a maxillary 
class 3 partial bridge/denture, and a four-unit mandibular 
bridge.  Records dated in July 1979 show treatment for 
"traumatic loosening" of maxillary teeth.

On VA compensation examinations in May 1978, May 1979 and 
January 1981, no jaw complaints or pertinent abnormal 
clinical findings were listed.

The report of a VA compensation examination in October 1990, 
conducted to evaluate other disabilities, notes the veteran's 
report of his jaw surgery in service, indicating that 
"subsequently he has had TMJ [temporomandibular joint] joint 
problems."  No pertinent clinical findings were recorded.

Records of VA hospitalization, dated in January 1991, show 
that the veteran's chief complaint was "symptomatic hardware 
and dental caries."  His pertinent medical history was 
briefly recorded as "[status post] Prognathic mandible 
reduction 20 [years] ago now [with] 6 month painful lump at 
angle of mandible."  During the hospitalization, the veteran 
underwent extraction of multiple teeth, removal of hardware 
(mandibular fixation wires), and denture insertion.

An undated decision of the Social Security Administration, 
received in November 1994, shows that the Social Security 
Administration determined that the veteran was disabled as of 
March 1992.  The report indicates that the medical evidence 
established that the veteran was impaired by severe chronic 
colitis, arthritis affecting multiple joints, post-traumatic 
stress disorder, and a personality disorder.  In addition, 
the decision cites a medical report by "Dr. Petrillo" that 
reportedly described the veteran's various impairments, which 
included pain on palpation of the left jaw region and 
recurrent jaw dislocation with a loss of sensation in the 
region of the jaw.  The report noted "recurrent jaw 
dislocation with a loss of sensation in the region of the 
jaw-post surgical procedure with decreased sensation in the 
jaw," and "a history of cervical disc disease with 
dislocation and spasms in the left side of uncertain 
etiology."

A report from Rene Boucher, D.O., dated in June 1995, notes 
that the veteran reported that he had "a lot of pain on the 
left side of his face and finally removed the jaw wires in 
1991 and that caused him to have left jaw pain where he has 
some atrophy of the left side of his jaw."  On examination, 
there was some atrophy of the left side of the jaw; the left 
masseter muscle was reportedly much smaller than on the right 
side.  During a follow-up visit later in June 1995, 
Dr. Boucher performed a cervical steroid injection.  On 
further follow-up in July 1995, the veteran reported that his 
neck and the left side of head had felt "excellent" for 
five days after the injection, but the pain then returned to 
its baseline level.  Dr. Boucher's assessment included 
cervical discogenic disease, cervical arthritis, and 
potential left sided occipital sympathetic mediated pain.  In 
a report dated in September 1995, Dr. Boucher indicated that 
the veteran was well known to the pain clinic, with a 
diagnosis of temporomandibular joint dysfunction.

A report from a private dentist, David A. Keith, B.D.S., 
dated in June 1995, notes the veteran's surgical history, his 
subsequent development of numbness over the left V3 
(trigeminal nerve) distribution, and his more recent 
evaluation for cervical spine complaints.  Dr. Keith noted 
the veteran's current complaints of pain and discomfort in 
the left neck along the sternocleidomastoid muscle area 
spreading up into the angle of the mandible and sharp pain in 
the left occipital area.  On examination, there was no facial 
swelling or asymmetry.  There were well-healed left and right 
submandibular scars.  Sensation in left V3 and C3 
distribution was diminished.  The veteran was tender over the 
left sternocleidomastoid muscle under the left superior 
occipital line.  He had full range of mandibular motion.  
Panorex x-rays revealed no pathology.  The impression was 
that the veteran had a left C2-3 neuropathy.

Reports from a private physician, Leslie Stern, M.D., dated 
in 1996, show that the veteran received treatment for his 
cervical spine disorder.  A March 1996 report shows that 
Dr. Stern noted, "It is entirely possible that the severe 
pain that [the veteran] experienced in his face prior to 1991 
overshadowed the cervical problem, which became more apparent 
once his facial pain improved.  The pain on the side of the 
head was likely related to occipital neuralgia, and this 
occurs commonly secondary to cervical problems of various 
kinds."  An April 1996 report notes that the veteran had a 
reduction on his jaw for prognathism some years ago with a 
subsequent wiring procedure, and that he subsequently was 
determined to have TMJ.  The report states that the wiring 
was removed in 1991 "with some improvement," although there 
was neck pain that radiated to the shoulder.  The diagnosis 
was cervical disc herniation, C6-7 with radiculopathy left.  
At that time, the veteran underwent an anterior cervical 
micro discectomy, C6-7, left.  See also reports from Charlton 
Memorial Hospital (CMH), and St. Anne's Hospital, dated 
between 1995 and 1996 (showing treatment for cervical spine 
arthritis and disc disease, and occipital neuralgia).

A VA dental compensation examination was conducted in July 
1997.  The examiner recounted the veteran's dental history.  
It was noted that the veteran's current complaint was that he 
could not eat properly because he did not have the necessary 
prosthetic appliances; his main interest was to be granted 
service connection so he could get follow-up dental care.  On 
examination, the veteran had a completely edentulous maxilla 
and a partially edentulous mandible.  The examination was 
otherwise within normal limits; there was no clicking or 
crepitus in either TMJ; however, the veteran was very guarded 
in mandibular motion and would not open his mouth wide.  The 
examiner commented that, in following the veteran in the 
dental clinic over a number of years, most of the teeth that 
had been lost were lost either due to caries or periodontal 
disease and had no relationship to the orthognathic surgery.  
He opined that he saw no connection between the mandibular 
wires that were removed and his current neurological 
complaints.

In September 1997, the July 1997 VA examiner submitted an 
addendum to the report.  He indicated that he had completely 
reviewed the veteran's claims folder.  He stated that the 
veteran's "pre-existing prognathic mandible was improved by 
the surgery performed during his military service."  
(Emphasis in original.)  He further commented that the 
surgery performed by VA in 1991 was to merely remove wires 
that were placed during the initial surgery, and presence or 
absence of those wires cannot account for the subjective or 
objective symptoms that the veteran demonstrated.  The 
examiner stated that there was no anatomic correlation 
between the surgeries and the present complaints.  He stated 
that the veteran was well known to the Providence VA Dental 
Service and that none of the treatment he received since his 
discharge from military service was related to the 
Orthognathic Surgery.

In January 1998, an opinion was requested from the Under 
Secretary for Health through VA's Director of the 
Compensation and Pension Service.  Opinions were requested 
regarding the following questions: (1) whether the veteran's 
complaints of TMJ pain in June 1971 represented an 
aggravation of the pre-existing prognathism; (2) whether 
aggravation of the TMJ pain was an expected complication 
following maxillary [sic] osteotomies; (3) whether dental 
problems noted in service and thereafter were a consequence 
of prognathism; and (4) whether the severe facial and 
occipital pain could be a manifestation of the TMJ disorder.

In response to the request, an opinion was obtained from a VA 
dental specialist, in February 1998.  The dental specialist 
essentially stated that the veteran's pre-existing prognathic 
mandible was developmental in nature and that it was not 
related to his degenerative cervical condition.  He further 
stated that the veteran's arthritic and degenerative changes 
of the cervical spine were not related to the dental care he 
received on active duty or as a result of subsequent 
treatment (both VA and non-VA).

Subsequently, the Board requested an opinion from an 
independent medical expert (IME), pursuant to 38 C.F.R. § 
20.901(d).  The veteran's records were forwarded to an expert 
in oral and maxillofacial surgery at the Albert Einstein 
College of Medicine, Norman Trieger, D.M.D, M.D., who was 
asked to provide an opinion regarding the following 
questions:

(1)  Did the veteran's prognathic jaw 
clearly and unmistakably pre-exist his 
periods of service?  Was it a 
developmental defect?

(2)  If the disorder did pre-exist 
service, is it at least as likely as not 
that there was an increase in disability 
of the underlying pathology during 
service?

(3)  If there was an increase in 
disability in service, was that increase 
in disability clearly and unmistakably 
due to the natural progress of the 
disorder, in light of the corrective 
surgery that was performed during 
service?

In August 1998, the Dr. Trieger provided the following 
opinion:

In response to your request for an 
independent medical opinion, I carefully 
reviewed all 3 volumes of the medical 
records submitted to me.

Before offering my opinion of the facts 
in evidence, it is germane to present my 
credentials.  I hold a dental degree from 
Harvard University and am licensed to 
practice.  I also hold a medical degree 
from Yeshiva University's Albert Einstein 
College of Medicine.  I am a Diplomate of 
the American Board of Oral and 
Maxillofacial Surgery and the Chairman of 
the Department of Dentistry-Oral and 
Maxillofacial Surgery at Einstein and 
Montefiore Medical Center.  My career has 
been focused on the education and 
training of dentists, physicians and 
surgeons including a continuous personal 
involvement in the private practice of 
Oral Surgery.  I have made many clinical 
and research contributions to the 
scientific literature and professional 
audiences.  I have also been called upon 
to testify as an expert witness in the 
number of legal cases.

Rather than repeating the history of this 
patient's complaints over these past 
almost 30 years, I will go directly to 
answering the questions posed for the 
review:

1.  The prognathic jaw pre-existed his 
military service.  It was not only a 
facial deformity but also a functional 
disability, which caused an abnormal 
bite.  It is most often a developmental 
deformity with a strong genetic 
influence.  The surgery performed in 1971 
provided a distinct benefit and improved 
his bite as well as his facial 
appearance.  He healed well, without 
infection or abnormal bony union.  The 2 
intraosseous wires placed, as part of the 
original surgery showed no evidence of 
causing any problem.  They were removed, 
I believe, in the hope of easing his 
diffuse complaints and because they were 
no longer serving their purpose, since 
the bones had unified and remodeled.

2.  Following surgery he was restrained 
in his jaw function while his teeth were 
wired together to enhance stability and 
healing.  Once the wires were released, 
he underwent a period of readjustment as 
he "relearned" to function into a new 
bite relationship.  Usually, this takes 
about 2-3 months post-surgery.  After 
that time, it became easier for him to 
manage a regular diet.  Subsequent dental 
treatment was also made easier with the 
improved bite relationship.  His further 
dental treatments were required because 
of decay and periodontal infection 
unrelated to his jaw correction.  
Radiographs taken 1996 show an edentulous 
maxilla with a cast metal palatal denture 
and elegant restoration of his 9 
remaining lower teeth with well-adapted 
crowns and root canal fillings.  Jaw x-
rays show completely normal 
temporomandibular joints, without erosive 
or hypertrophic bony changes.  By 
history, his complaints of facial pain 
were probably myofascial and not true 
joint involvement.  In 1974, they were 
noted to have resolved spontaneously 
during a short hospitalization.  His 
complaints of facial pains were never 
anatomically identified.

3. Other than the normal routine recovery 
from jaw surgery, there is no indication 
that any untoward effects were 
experienced by the patient while in 
service or afterward in association with 
his corrective operation.

Reports, from a private physician, David A. Keith, B.D.S., 
dated in 1999, include a July 1999 report which indicates 
that the veteran could open his mouth to 30 millimeters (mm) 
in the midline, there was no pathology in the mandible or 
maxilla, and that the anatomy of the temporomandibular joint 
was grossly normal.  Dr. Keith stated that there was a 
"'very slight' irregularity and symmetry of the angles of 
the left and right mandible, which no doubt was due to his 
previous surgery.  The mandible, however, was completely 
healed without any gross deformity or abnormality."  A 
September 1999 letter from Dr. Keith explains the notation in 
the July 1999 report that there was "very slight" 
irregularity and symmetry of the angles of the left and right 
mandible, after surgery.  Dr. Keith stated that the jawbone 
itself heals but sometimes leaves some irregularity which was 
noted on the x-ray.  In response to the veteran's question 
"whether or not any muscle damage, nerve damage, myofascial 
pain syndrome was a result of surgery otherwise being left in 
my jaw for too long," Dr. Keith responded, "I have no 
evidence that any of these factors has caused your current 
situation."

A February 2000 letter from a private oral surgeon, Morton 
Olin, D.M.D. (from whom the veteran had sought a medical 
opinion) shows that Dr. Olin stated that he had reviewed each 
of many documents provided by the veteran.  His report 
contains a detailed history of the veteran's jaw treatment.  
Dr. Olin's stated the following, in part:

I cannot explain why [the veteran] has 
all the pain and sensitivity of which he 
complains.  It is tempting to make a 
diagnosis like myofascial pain 
dysfunction or fibromyalgia, but that 
does not discount the fact that at 
present there appears to be no reasonable 
physiologic or anatomic basis for his 
complaints.

In response to the information which you 
stated must be included in this report:

A)  I have reviewed all the documents 
[the veteran] submitted to me, consisting 
of service and post service medical 
records.

B)  I saw [the veteran] in consultation 
for examination and evaluation.

C)  At my office [the veteran] 
demonstrated marked hypersensitivity to 
palpation on the left side of his face.  
He opened to thirty millimeters which is 
a somewhat limited range of opening.  
Other than subjective findings which 
suggest an exquisite myofascial pain 
dysfunction (MPD), I made no other 
significant findings.  My diagnosis, 
therefore, would be limited to MPD.

D)  In my opinion, none of the 
difficulties of which [the veteran] 
complaints can be directly related, in a 
clinical sense, to the inservice surgery 
which he received in 1971.  These are not 
the usual effects of this surgery.  

E)  The surgery for the correction of a 
prognathic jaw involves external 
incisions on both sides of the mandible, 
up to the bone, and a division at the 
angles of the jaw so that the distal 
segment can be repositioned.  This 
procedure does jeopardize the inferior 
alveolar nerve and fibers of one branch 
of the facial nerve.  Although muscles, 
namely the platysma and masseter[,] are 
incised, they are resutured at the close 
of the surgery.  It is unlikely that the 
division of these muscle fibers would 
cause any long[-]term morbidity.

The platysma is a thin fan-shaped muscle 
close to the skin.  Closing the incision 
would bring it together.  Because there 
are spaces in this muscle, it is often 
not seen when a procedure is done in that 
region.  

The masseter is a much heavier muscle, 
but has many fibers connecting to the 
jaw, so that even if it were not 
resutured, it would still attach to the 
bone sufficiently for function to resume.

The fibers of the facial nerve, if 
severed, would cause drooping of the lip.  
Sectioning the inferior alveolar nerve 
would lead to a numbing of the lower lip, 
with no loss of motor function.  None of 
these complications occurred after the 
surgery in 1971.

For the reasons described above, the 
operation [the veteran] underwent would 
not cause the kind of difficulties which 
ensued post-operatively.  The placement 
of the wires to hold the mandible in 
position should not have caused 
difficulties with which he suffered.  
Characteristically these wires are bent 
so that they are minimally obtrusive.  
However, even assuming that the ends of 
these wires were left jetting out into 
the tissue, one of two things might have 
happened:

1) the sharp ends of the wires would have 
been so prominent that they would have 
commanded immediate adjustment or 
removal, or even have eventually broken 
through the skin or

2) a protective scar[r]ing would have 
formed around them so that damage to the 
surrounding tissues would not have 
occurred.

In either case, [the veteran]'s belief 
that muscles and tendons would have been 
torn by these wires is not rational.

I sympathize with [the veteran] for his 
suffering.  He has had numerous 
practitioners tell him that his problems 
would not have been caused by the surgery 
for the correction of his skeletal 
malformation, nor by retention of the 
wires, even for twenty years.

It does not seem to matter to [the 
veteran] who tells him, nor how many 
times he is told that wires left in his 
jaw over period of twenty years would not 
be of any consequence.  He holds to his 
original conviction that all of his jaw 
and face problems stem from the operation 
performed in 1971.  Therefore, I do not 
expect my opinion to carry any more 
weight than anyone else.  Nevertheless, I 
feel compelled to express my conclusion 
that his certitude that he had a facial 
problem evolving from twenty years of 
retention of wires in his jaw is not 
plausible.

In the health sciences there are 
questions which cannot be answered.  I am 
puzzled that [the veteran] has had the 
great difficulties from which he suffers 
for these many years.  I do note that he 
had what was diagnosed as a 
temporomandibular joint and myofascial 
pain problem (MPD) prior to the surgery 
which was done in 1971.  I would not have 
expected the surgery to have corrected 
the MPD, but only to have improved his 
aesthetics and have provided him with a 
more functional bite.  This, I believe, 
is the most you can reasonably expect 
from this kind of surgery.

I wish I could tell [the veteran] that 
his ongoing difficulties were service-
connected, but I see no substantial 
evidence to support this point of view.  
In my opinion, it is highly unlikely that 
the jaw symptoms of which [the veteran] 
complains are related to the surgery 
which was performed in 1971.

(Emphasis added.)

Reports from Dr. Stern, and St. Anne's Hospital, dated 
between 2000 and 2004, show treatment for neck and jaw pain, 
with assessments that included cervical spine arthritis and 
disc disease, bilateral occipital neuralgia, and myofascial 
pain.  A May 2000 letter from Dr. Stern shows that he stated, 
"[the veteran] notes the numbness of the left lower lip 
towards the midline[,] which has been present since his jaw 
surgery of 1971."  He also stated, "[i]t can be said that 
his numbness in the left lower lip and jaw area is related to 
trauma to the inferior alveolar nerve which likely occurred 
at the time of his jaw surgery in 1971."  

In an October 2003 medical record, Dr. Stern stated the 
following, in part:

[The veteran] did have jaw surgery for 
prognathism in[] 1970, and had the wires 
removed in the early 90's for their 
possible contribution to his discomfort.  
He has noted loss of muscle on the left 
side of the neck, both at the angle of 
the jaw, and in the region of the 
sternomastoid.

On examination, there was no tenderness 
over this area bilaterally in the neck, 
but there was some wasting of the left 
sternomastoid, and of the platysma muscle 
at the angle of the jaw on the left.

It can be said that this patient's 
atrophy of the above-described muscles is 
related to his original surgery in 1970, 
and possibly 1990.  

C.  Memorandum Decision

In the December 2007 Memorandum Decision, the Court vacated 
the August 2005 Board decision only as to one aspect of the 
claim-the Board's failure to consider Dr. Stern's May 2000 
opinion with respect to the issue of service connection for 
damage to the inferior alveolar nerve.  The Court 
specifically held that:

On consideration of the foregoing, the 
August 25, 2005, Board decision is 
VACATED with regard to [the veteran]'s 
claims for a jaw condition and a cervical 
spine disability because it failed to 
provide an adequate statement of reasons 
or bases for its rejection of Dr. Stern's 
May 2000 letter.  Those matters are 
REMANDED for the purpose of 
readjudication of these claims only, 
including the consideration of Dr. 
Stern's May 2000 letter with respect to 
[the veteran]'s claims for VA benefits 
for an inferior alveolar nerve condition 
and a cervical spine condition and 
compliance with previous remand orders of 
this Court.  If, after considering this 
evidence and any evidence submitted by 
[the veteran] on remand, the Board finds 
that additional development is necessary, 
the Board will remand the matter to 
obtain additional evidence.  If, after 
consideration of the May 2000 letter and 
any additional evidence [the veteran] 
wishes to present, the Board finds that 
the preponderance of the evidence is 
against [the veteran]'s claims for VA 
benefits for damage to the inferior 
alveolar nerve and a cervical spine 
condition, the Board will provide an 
adequate statement of reasons or bases 
for this decision.  The Board's decision 
with respect to all other matters is 
AFFIRMED. 

(Bold and italics added.) 

As stated in the Introduction, the Board is remanding the 
claim of entitlement to service connection for a cervical 
disability for additional development.  The Board finds that 
the Court's decision affirmed the Board's August 2005 
decision in its reasons and bases in addressing that a jaw 
disability, other than injury to the inferior alveolar nerve, 
was not incurred in or aggravated by service, including its 
discussion of the provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) and the holding in Verdon v. Brown, 
8 Vet. App. 529 (1996).  Therefore, the Board will not replow 
already settled ground.

D.  Criteria & Discussion

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by military service.  
38 C.F.R. § 3.303(d).

The Board has reviewed all the evidence in the veteran's 
voluminous claims files, which includes his written 
contentions, service treatment records, private and VA 
medical records, and testimony.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board concludes that the preponderance of the evidence is 
against a finding that the veteran incurred a jaw disorder, 
to include an injury to the inferior alveolar nerve, as a 
result of the in-service surgery to his jaw.  As addressed 
above, Dr. Stern has provided an opinion that the numbness in 
the veteran's lower lip and jaw area is related to trauma to 
the inferior alveolar nerve, which likely occurred at the 
time of the 1971 jaw surgery.  In a February 2000 letter, Dr. 
Olin acknowledged that if the inferior alveolar nerve was 
injured, it would cause the lip to be numb.  Thus, there is 
competent evidence in the claims file that an injury to the 
inferior alveolar nerve would cause numbness in the lower 
lip.  Significantly, the first time numbness in the lower lip 
is reported by the veteran is in the May 2000 letter from Dr. 
Stern-a period of almost 30 years after the surgical 
procedure in service.  This is evidence against the veteran's 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The veteran had 
complained of crepitus, pain, and other problems associated 
with his mandible prior to May 2000, but he had not reported 
a complaint of numbness in his lower lip until then.  Also, 
it is notable that when Dr. Stern examined the veteran in 
April 1996, the appellant offered no complaints that his 
lower lip was numb.  

To the extent that the veteran reported to Dr. Stern that the 
numbness had been present since the surgery, the Board 
accords that statement no probative value.  The veteran has 
received medical care and was provided VA examinations on a 
consistent basis since the 1971 surgery.  See "Medical 
Evidence" described above.  If the record shows anything, it 
shows that the veteran does not hold back when he has a 
complaint about his medical condition.  It is one thing for 
there to be a lack of medical evidence where there is no 
medical evidence during a long period of time, but the 
medical records in the veteran's claims files, dating from 
1971 to 2000, are voluminous.  Thus, the fact that these 
medical records and statements from the veteran are silent as 
to any report of numbness in the lower lip is especially 
damaging to the veteran's claim, as it weighs against the 
existence of the alleged fact and the credibility of such an 
assertion.  

Going back to the May 2000 letter, Dr. Stern made no clinical 
findings that the veteran's lower lip was numb.  Rather, he 
merely stated what the veteran had reported.  Logically, it 
does not make sense that if a nerve was cut in 1971 that it 
would not have caused numbness in the lower lip at that time.  
Based upon Dr. Olin's description in the February 2000 letter 
of what would happen if the inferior alveolar nerve was 
injured at the time of the surgery, it is reasonable to 
conclude that the numbness would have occurred at that time.  
Specifically, he stated, "The fibers of the facial nerve, if 
severed, would cause drooping of the lip.  Sectioning the 
inferior alveolar nerve would lead to a numbing of the lower 
lip, with no loss of motor function.  None of these 
complications occurred after the surgery in 1971."  See 
February 2000 letter, page 5.  (emphasis added)  Thus, Dr. 
Olin addressed this issue directly in his letter, which is 
evidence against the veteran's claim.  The Board accords this 
medical opinion high probative value because Dr. Olin based 
such opinion on review of the service medical records, to 
include the medical records relating to the in-service 
surgery, and post service medical records.  He also provided 
a rationale for such opinion in that the inferior alveolar 
nerve could not have been injured since the veteran did not 
have numbness in the lower lip after the surgery was done.  
Again, it defies logic that a nerve could be severed in 1971 
and yet numbness would not manifest for decades after the 
incident.

The Board finds that Dr. Olin's medical opinion outweighs Dr. 
Stern's May 2000 opinion for several reasons.  One, there has 
never been any indication in any of Dr. Stern's letters that 
he has had an opportunity to review the veteran's claims 
files or even that he reviewed the service medical records 
relating to the surgery the veteran underwent in 1971.  See 
March 1996 letter, April 1996 physical examination, and May 
2000 letter.  In fact, based upon the wording of each of 
these letters, it would be reasonable to conclude that he has 
not reviewed the service medical records.  The service 
medical records fail to show any complications related to the 
1971 surgery (other than the development of a rash as a 
result of taking Penicillin).  It is not just that the 
service medical record was silent for complications; the 
medical record showed a specific finding that recovery was 
"essentially uneventful."  However, it is clear that Dr. 
Olin examined the medical records pertaining to the veteran's 
in-service jaw surgery and treatment he received in that area 
after service, as evidenced in his letter.  See February 2000 
letter at page 4, wherein he stated he had reviewed "all the 
documents [the veteran] submitted to me, consisting of 
service and post service medical records."  As a result, Dr. 
Olin's opinion is based upon a review of actual records from 
the surgery and thereafter, which the Board finds gives his 
opinion more weight.

Second, and more importantly, Dr. Stern provided a conclusory 
statement without providing any evidence, such as specific 
facts or medical principles, to substantiate his conclusion 
that the numbness the veteran first reported in his left 
lower lip in May 2000 was attributable to the 1971 surgery.  
In contrast, Dr. Olin addressed the fact that inferior 
alveolar nerve is jeopardized during the type of procedure 
the veteran underwent in service and that if the nerve had 
been damaged during the surgery, it would have caused the lip 
to be numb.  See February 2000 letter at pages 4 and 5.  He 
concluded that this complication had not occurred after the 
surgery in 1971 based upon his review of the record and 
examination of the veteran.  Id. at page 5.  His opinion is 
far more definitive than Dr. Stern's, and it is based upon 
review of the medical records related to the in-service 
surgery.  As a result, the Board finds that it outweighs Dr. 
Stern's opinion.

Further supporting the Board's conclusion that the 
preponderance of the evidence is against a finding that the 
veteran sustained an injury to the inferior alveolar nerve is 
the August 1998 independent medical expert opinion from Dr. 
Trieger.  While he does not address the inferior alveolar 
nerve specifically, he found "no indication that any 
untoward effects were experienced by the patient while in 
service or afterward in association with his corrective 
operation."  In a June 1995 medical record, Dr. Keith noted 
the veteran had diminished sensation in the left V3 and C3 
distribution and diagnosed left C2-3 neuropathy.  Stated 
differently, in acknowledging the diminished sensation in the 
left V3 and C3 distribution, he did not diagnose an injury to 
the inferior alveolar nerve.  In a September 1999 letter, 
Dr. Keith noted that the veteran had asked "whether or not 
any muscle damage, nerve damage, myofascial pain syndrome was 
a result of surgery otherwise being left in my jaw for too 
long."  Dr. Keith responded, "I have no evidence that any 
of these factors has caused your current situation.  
(Emphasis added.)  It must be noted that Dr. Keith had done a 
detailed physical examination of the veteran's facial nerves 
in July 1999.  Thus, his opinion is accorded high probative 
value.

The Board has quoted a significant portion of Dr. Olin's 
February 2000 letter in the factual background because of the 
detailed information he provided in relation to the facts in 
this case.  The Board finds that opinion to be the most 
probative in relation to the issue of whether the veteran 
sustained an injury to the inferior alveolar nerve in 
service.  Dr. Olin provided a definitive determination as to 
whether an injury to the inferior alveolar nerve occurred and 
a detailed rationale for why the veteran's allegations of 
sustaining an injury in service as a result of the service 
were not reasonable, rational, or could be substantiated by 
the current clinical findings.  The Board cannot emphasize 
enough how much more thorough Dr. Olin's medical opinion is 
compared to Dr. Stern's opinion, which is why the Board has 
found that it outweighs Dr. Stern's opinion.

E.  Veteran's Contentions

In June 2008, the veteran submitted a "Written Brief 
Presentation," and the Board will address the relevant 
arguments he made in that document that were not addressed 
above.

The veteran addressed the October 2003 letter from Dr. Stern, 
wherein he attributed muscle wasting of the sternomastoid and 
the platysma muscles to the surgeries in 1970 and 1990 (where 
the wires placed in the 1970 surgery were removed) and argued 
that this letter established a basis to grant service 
connection for a jaw disability.  He also stated such 
evidence was "uncontroverted."  This is inaccurate.  Dr. 
Olin addressed the platysma muscle, and noted that such would 
have been incised during the surgery.  However, Dr. Olin 
noted that it was unlikely that the division of this muscle 
would have caused any long-term morbidity.  See February 2000 
letter, at page 5.  He also concluded that this complication 
did not occur after the surgery in 1971.  Thus, Dr. Stern's 
statement conflicts with Dr. Olin's medical opinion, and the 
Board has accorded more probative value to Dr. Olin's medical 
opinion for all the reasons stated above.  Again, Dr. Olin 
reviewed the medical records pertaining to the surgery and 
treatment after the surgery, examined the veteran, and 
determined that damage to the platysma muscle did not occur 
as a result of the surgery.  

Dr. Olin also concluded that damage to the masseter muscle 
had not occurred as well at the time of the 1971 surgery.  
See id.  In Dr. Keith's September 1999 letter, he also 
concluded that there was no evidence that the veteran had 
suffered any muscle damage.  A May 1992 VA treatment record 
shows that the examiner noted the veteran was adamant that he 
had lost muscles around his left jaw, which the VA examiner 
stated he could not "find."  In the June 1995 medical 
record from Dr. Boucher, while he acknowledged there was some 
atrophy of the left jaw, specifically that the left masseter 
muscle was reportedly much smaller than on the right side," 
he did not attribute such to the 1971 surgery.  

Further, as pointed out by the Board in its August 2005 
decision, Dr. Stern's October 2003 medical opinion is 
equivocal in its terms.  It is not accompanied by a rational 
explanation or citation to clinical findings.  The Court 
found the Board's statement to be adequate in addressing the 
probative value placed on that medical opinion.  The Court 
further noted that Dr. Stern's opinion was "unclear as to 
whether the condition is related to a surgery conducted in 
service or one many years after service."  

The veteran also addressed the July 1999 letter from Dr. 
Keith, wherein he stated that there was a very slight 
irregularity and asymmetry of the angles of the left and 
right mandible, which "no doubt is due to his previous 
surgery" and argued that such was evidence that the veteran 
has a current jaw disability due to service.  However, the 
veteran ignores the September 1999 letter, wherein Dr. Keith, 
explained what that finding meant.  He stated that after the 
surgery, while the jawbone itself would heel, it would 
sometimes leave some irregularity, which the x-rays showed.  
More importantly, in response to whether Dr. Keith thought 
the veteran had any muscle damage, nerve damage, myofascial 
pain syndrome as a result of the surgery, concluded, "I have 
no evidence that any of these factors caused your current 
situation."  Thus, Dr. Keith's subsequent remark fails to 
substantiate the veteran's assertion that he has a jaw 
disability due to service.  Just because there is a finding 
of an irregularity does not make such a disability.  The 
irregularity must cause a disability, and Dr. Keith did not 
establish that the veteran had a disability due to the 
irregularity, and no other medical professional has diagnosed 
a disability as a result of that clinical finding.

F.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
developed a jaw disability involving damage to the inferior 
alveolar nerve as a result of the in-service surgery.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As stated above, to the extent that the veteran 
reported to Dr. Stern in May 2000 that he had had the 
numbness in his left lower lip since the surgery, the Board 
finds such statement not remotely credible.  The amount of 
medical evidence in the veteran's claims file, wherein he 
failed to report any left lower lip numbness for a period of 
close to 30 years, weighs against his allegation.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a jaw disability,to 
include one involving the inferior alveolar nerve, is denied.




REMAND

Following a review of the evidence in light of the Court's 
December 2007 decision the Board finds that the appellant is 
entitled to a VA examination in connection with his claim for 
service connection for a cervical spine disability.  See 
McLendon, 20 Vet. App. at 81.

Accordingly, the case is hereby REMANDED for the following 
action: 

1.  Before scheduling the veteran with an 
examination, the RO/AMC should advise the 
veteran that it is his responsibility to 
report for the VA examination, to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the veteran does not 
report for any ordered examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

2.  The RO/AMC should then schedule the 
veteran for an orthopedic examination to 
determine whether there is a 50/50 chance 
that the veteran has a cervical 
disability as a result of an injury or 
disease incurred during active service.  

Prior to the examination, the claims 
folders must be made available to the 
physician for review of the case along 
with a copy of the remand.  The examiner 
is informed that the veteran claims he 
injured his cervical spine during combat, 
which fact must be accepted as true.  The 
examiner is to review all of the records, 
to include the following:

*	Service medical records, which are 
located in volume 1 in the white 
envelope;
*	VA examinations dated in May 1970, 
April 1973, April 1978, May 1979, 
January 1981, and October 1990;
*	An April 1991 VA treatment record, 
which first showed a diagnosis of 
degenerative joint disease of the 
cervical spine and an April 1991 VA 
x-ray of the cervical spine;
*	A June 1995 private medical record 
from Dr. Rene Boucher;
*	A June 1995 private medical record 
from Dr. David Keith;
*	March 1996, May 2000, and January 
2008 private medical records from 
Dr. Leslie Stern;
*	A February 1998 VA medical opinion;
*	A July 1999 private medical record 
from Dr. David Keith.

Dr. Leslie Stern has opined that the 
degenerative changes in the cervical 
spine was at least in part due to the 
veteran's combat experience.  See May 
2000 and January 2008 letters.  

Following a review of the claims file, 
including the records listed above, and 
examination of the veteran, the examiner 
is asked to state the nature of any 
current cervical disability and opine, as 
to each disability, whether there is a 
50/50 chance that the disorder is 
attributable to the in-service injury to 
the cervical spine during combat.  Any 
opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  After completion of the above and any 
additional development deemed necessary, 
the claim for service connection for a 
cervical disability should be reviewed.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


